
	

114 S1713 IS: Low-Income Solar Act
U.S. Senate
2015-07-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1713
		IN THE SENATE OF THE UNITED STATES
		
			July 7, 2015
			Mr. Sanders (for himself and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To require the Secretary of Energy to provide loans and grants for solar installations in
			 low-income and underserved areas. 
	
	
		1.Short title
 This Act may be cited as the Low-Income Solar Act.
		2.Loan and grant program for solar installations in low-income and underserved areas
 (a)DefinitionsIn this section: (1)Administrative expensesThe term administrative expenses has such meaning as may be established by the Secretary.
 (2)Community solar facilityThe term community solar facility means a community-based distributed photovoltaic solar electricity generating facility that, as determined by the Secretary—
 (A)is owned by a subscriber organization; (B)has a nameplate rating of 2 megawatts or less;
 (C)is located in or near a community of subscribers to whom the beneficial use of the electricity generated by the facility belongs; and
 (D)reserves not less than 25 percent of the quantity of electricity generated by the facility for low-income households that are subscribers to the facility.
 (3)Grant-eligible householdThe term grant-eligible household means a household the members of which— (A)earn an income equal to 80 percent or less of the applicable area median income, as defined for the applicable year by the Secretary of Housing and Urban Development; and
 (B)reside in an owner-occupied home. (4)Indian tribeThe term Indian tribe means any Indian tribe, band, nation, or other organized group or community, including any Alaskan Native village or regional or village corporation (as defined in, or established pursuant to, the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.)), that is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians.
 (5)Loan-eligible entityThe term loan-eligible entity means— (A)a nonprofit entity;
 (B)a unit of State, territorial, or local government; (C)an Indian tribe;
 (D)a rural community (as defined in section 343(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1991(a)); and
 (E)any other national or regional entity that— (i)deploys a safe, high-quality photovoltaic solar electricity generating facility for consumers under a model that maximizes energy savings to those consumers; and
 (ii)has experience, as determined by the Secretary, installing solar systems using a job training or community volunteer-based installation model.
 (6)Low-income householdThe term low-income household means a household with an income equal to 80 percent or less of the applicable area median income, as defined for the applicable year by the Secretary of Housing and Urban Development.
 (7)Multi-family affordable housingThe term multi-family affordable housing means any federally subsidized affordable housing complex in which at least 50 percent of the units are reserved for low-income households.
 (8)Photovoltaic solar electricity generating facilityThe term photovoltaic solar electricity generating facility means— (A)a generator that creates electricity from light photons; and
 (B)the accompanying hardware enabling that electricity to flow—
 (i)onto the electric grid; or (ii)into an energy storage device.
 (9)SecretaryThe term Secretary means the Secretary of Energy. (10)SubscriberThe term subscriber means an electricity consumer who—
 (A)owns a subscription, or an equivalent unit or share of the capacity or generation, of a community solar facility;
 (B)has identified 1 or more physical locations— (i)to which the subscription will be attributed;
 (ii)within the same electric utility service territory, or within the same geographical area, as the community solar facility, in accordance with applicable State and local law; and
 (iii)that may change from time to time, subject to the condition that the physical location shall be within the geographical limits allowed for a subscriber of the applicable community solar facility; and
 (C)confirms the status of the consumer as a grant-eligible household for each applicable fiscal year.
 (11)SubscriptionThe term subscription means a share in the capacity, or a proportional interest in the solar electricity generation, of a community solar facility.
 (12)Underserved areaThe term underserved area means a geographical area with low or no photovoltaic solar deployment, as determined by the Secretary.
				(b)Establishment of loan and grant program
 (1)In generalThe Secretary shall establish a program under which the Secretary shall provide loans and grants to grant-eligible households and loan-eligible entities for use in accordance with this section.
				(2)Funding
 (A)In generalSubject to the availability of appropriations, the Secretary shall make grants and issue loans in accordance with this subsection.
 (B)LoansSubject to subparagraph (D), not more than 50 percent of funds made available under subparagraph (A) for a fiscal year shall be used to provide loans to loan-eligible entities for—
 (i)community solar facilities; or (ii)multi-family affordable housing solar installations.
 (C)GrantsAfter allocating amounts to carry out subparagraph (B), the Secretary shall use the remaining funds made available under subparagraph (A) for a fiscal year to provide grants to grant-eligible households—
 (i)to pay the upfront costs of photovoltaic solar electricity generating facilities; or
 (ii)for any other eligible use described in subsection (e). (D)Increase in grant amountNotwithstanding subparagraph (A), if the Secretary determines that more than 50 percent of the amounts described in that subparagraph are necessary during any of fiscal years 2016 through 2030 to provide grants to encourage innovative financing and installation models to reach underserved markets, the Secretary may use more than 50 percent of those amounts to provide those grants.
					(3)Goals and accountability
 (A)In generalIn providing loans and grants under this subsection, the Secretary shall take such actions as may be necessary to ensure that—
 (i)the assistance provided under this subsection is used to facilitate and encourage innovative solar installation and financing models, under which the recipients develop and install photovoltaic solar electricity generating facilities that provide significant savings to low-income households while providing job training or community engagement opportunities with respect to each solar system installed;
 (ii)loan and grant recipients shall— (I)have installed not less than 600 kilowatts of photovoltaic solar energy during the 2-year period preceding the date on which the loan or grant is provided to ensure consumer protection; or
 (II)until the goal described in subclause (I) is achieved, enter into partnership with an entity that— (aa)has not less than 2 years of experience deploying solar photovoltaic systems for low-income households in a manner that maximizes the savings benefits of solar access; and
 (bb)was primarily responsible for the installation of at least 2 megawatts of solar energy during the 2-year period preceding the date on which the loan or grant is provided;
 (iii)the photovoltaic solar electricity generating facilities installed using assistance provided under this subsection are safe, high-quality systems that comply with local building and safety codes and standards;
 (iv)the provision of assistance under this subsection establishes and fosters a partnership between the Federal Government and grant-eligible households and loan-eligible entities, resulting in efficient development of solar installations with—
 (I)minimal governmental intervention; (II)limited governmental regulation; and
 (III)significant involvement by nonprofit and private entities; (v)solar projects installed using assistance provided under this subsection—
 (I)shall include job training; and (II)may include community participation in which job trainees and volunteers assist in the development of solar projects;
 (vi)assistance provided under this subsection prioritizes development in— (I)areas with low photovoltaic penetration;
 (II)rural areas; (III)Indian tribal areas; and
 (IV)other underserved areas, including Alaskan Native and Appalachian communities; (vii)solar systems are developed using assistance provided under this subsection on a geographically diverse basis among the grant-eligible households and loan-eligible entities; and
 (viii)to the maximum extent practicable, solar installation activities for which assistance is provided under this section leverage, or connect grant-eligible households to, federally or locally subsidized weatherization and energy efficiency efforts that meet or exceed local energy efficiency standards.
 (B)DeterminationIf, at any time, the Secretary determines that the goals described in this paragraph cannot be met by providing assistance in accordance with this subsection, the Secretary shall immediately submit to the appropriate committees of Congress a written notice of that determination, including any proposed changes necessary to achieve the goals under this paragraph.
					(4)Community solar facilities
 (A)In generalA community solar facility may use a loan provided under this subsection only to offset the costs of generation and provision of solar energy to low-income households that are subscribers of the community solar facility.
 (B)Transfer and assignment of subscriptionsA subscription to a community solar facility that receives assistance under this subsection may be transferred or assigned by the subscriber to—
 (i)any subscriber organization; or (ii)any individual or entity who qualifies to be a subscriber to that community solar facility.
						(C)Treatment
 (i)In generalNo owner, operator, or subscriber of a community solar facility that receives assistance under this subsection shall be subject to regulation by the Federal Energy Regulatory Commission solely as a result of an interest in the community solar facility.
 (ii)Price of subscriptionThe price paid for any subscription to a community solar facility shall not be subject to the regulation of any Federal department, agency, or commission.
						(c)National competition
 (1)In generalThe Secretary shall select grant-eligible households and loan-eligible entities to receive loans or grants under this section through a nationwide competitive process, to be established by the Secretary.
 (2)ApplicationsTo be eligible to receive a loan or grant under this section, a grant-eligible household or loan-eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (3)RequirementsIn selecting grant-eligible households and loan-eligible entities to receive loans or grants under this section, the Secretary shall, at a minimum—
 (A)require that the grant-eligible household or loan-eligible entity— (i)enter into a grant or loan agreement, as applicable, under subsection (d); and
 (ii)has obtained financial commitments (or has demonstrated the capacity to obtain financial commitments) necessary to comply with that agreement;
 (B)ensure that loans and grants are provided, and amounts are used, in a manner that results in geographical diversity throughout the United States and within States, territories, and Indian tribal land among photovoltaic solar electricity generating facilities installed using the assistance provided under this section;
 (C)to the maximum extent practicable, expand photovoltaic solar energy availability to— (i)geographical areas, throughout the United States and within States, territories, and Indian tribal land, with—
 (I)low photovoltaic solar penetration; or (II)areas with a higher cost burden with respect to the deployment or installation of photovoltaic solar electricity generating facilities;
 (ii)rural communities; (iii)Indian tribes; and
 (iv)other underserved areas, including Appalachian and Alaska Native communities; (D)take into account the warranty period and quality of the applicable photovoltaic solar electricity generating facility equipment and any necessary interconnecting equipment; and
 (E)ensure all calculations for estimated household energy savings are based solely on electricity offsets from the photovoltaic solar electricity generating facilities.
					(d)Loan and grant agreements
 (1)In generalAs a condition of receiving a loan or grant under this section, a grant-eligible household or loan-eligible entity shall enter into a loan or grant agreement, as applicable, with the Secretary.
 (2)RequirementsA loan or grant agreement under this subsection shall— (A)require the grant-eligible household or loan-eligible entity—
 (i)to use the assistance provided under this section only in accordance with this section; (ii)to install such number of solar systems with such defined capacity target (expressed in megawatts) as may be established by the Secretary, taking into consideration the costs associated with carrying out loan or grant obligations in the areas in which the solar systems will be developed;
 (iii)to use the assistance in a manner that leverages other sources of funding (other than loans or grants under this section), including private or public funds, in developing the solar projects; and
 (iv)to establish loan terms, if applicable, that maximize the benefit to the low-income households receiving solar energy from the loan-eligible entity;
 (B)require the Secretary to rescind any amounts provided to the grant-eligible household or loan-eligible entity that are not used during the 2-year period beginning on the date on which the amounts are initially distributed to the grant-eligible household or loan-eligible entity, except in any case in which the grant-eligible household or loan-eligible entity has demonstrated to the satisfaction of the Secretary that a longer period, not to exceed 3 years after the date of initial distribution, is necessary to deliver proposed services;
 (C)for a loan provided under this section, establish— (i)an interest rate equal to the then-current cost of funds to the Department of the Treasury for obligations of comparable maturity to the loan; and
 (ii)a payout time that maximizes the savings to customers during the effective period of the agreement; and
 (D)contain such other terms as the Secretary may require to ensure compliance with the requirements of this section.
 (e)UseA grant-eligible household or loan-eligible entity shall use a loan or grant provided under this section only for the following activities, for the purpose of developing new photovoltaic solar projects in the United States for low-income households and individuals who otherwise would likely be unable to afford or purchase photovoltaic solar systems:
 (1)Photovoltaic solar equipment and installationTo pay the costs of— (A)solar equipment, including only photovoltaic solar equipment and storage and all hardware or software components relating to safely producing, monitoring, and connecting the system to the electric grid or onsite storage; and
 (B)installation, including all direct labor associated with installing the photovoltaic solar equipment.
 (2)Job trainingTo fund onsite job training and community or volunteer engagement, including— (A)only job training costs directly associated with the solar projects funded under this section; and
 (B)job training opportunities that may cover the full range of the solar value chain, such as marketing and outreach, customer acquisition, system design, and installation positions.
 (3)Deployment supportTo fund entities that have a demonstrated ability, as determined by the Secretary— (A)to advise State and local entities regarding low-income solar policy, regulatory, and program design to continue and expand the work of the entities;
 (B)to foster community outreach and education regarding the benefits of photovoltaic solar energy for low-income and disadvantaged communities; or
 (C)to provide apprenticeship program opportunities registered and approved by— (i)the Office of Apprenticeship of the Department of Labor pursuant to part 29 of title 29, Code of Federal Regulations (or successor regulations); or
 (ii)a State Apprenticeship Agency recognized by that Office.
 (4)AdministrationTo pay the administrative expenses of the grant-eligible household or loan-eligible entity, including preproject feasibility efforts, in carrying out the duties of the Secretary associated with delivering proposed services, subject to the requirement that not more than 15 percent of the total amount of the assistance provided to the grant-eligible household or loan-eligible entity under this section may be used for administrative expenses.
				(f)Compliance
 (1)Records and auditsDuring the period beginning on the date of initial distribution to a grant-eligible household or loan-eligible entity of a loan or grant under this section and ending on the termination date of the loan or grant under subsection (g), the grant-eligible household or loan-eligible entity shall maintain such records and adopt such administrative practices as the Secretary may require to ensure compliance with the requirements of this section and the applicable loan or grant agreement.
 (2)Determination by secretaryIf the Secretary determines that a grant-eligible household or loan-eligible entity that receives a grant or loan under this section has not, during the 2-year period beginning on the date of initial distribution to the grant-eligible household or loan-eligible entity of the assistance (or such longer period as is established under subsection (d)(2)(B)), substantially fulfilled the obligations of the grant-eligible household or loan-eligible entity under the applicable loan or grant agreement, the Secretary shall—
 (A)rescind the balance of any funds distributed to, but not used by, the grant-eligible household or loan-eligible entity under this section; and
 (B)use those amounts to provide other loans or grants in accordance with this section. (g)TerminationThe Secretary shall terminate a loan or grant provided under this section on a determination that the total amount of the loan or grant (excluding any interest, fees, and other earnings of the loan or grant) has been—
 (1)fully expended by the grant-eligible household or loan-eligible entity; or (2)returned to the Secretary.
 (h)RegulationsNot later than 90 days after the date of enactment of this Act, the Secretary shall promulgate such regulations as the Secretary determines to be necessary to carry out this section, to take effect on the date of promulgation.
 (i)FundingThere is authorized to be appropriated to the Secretary to carry out this section $200,000,000 for each of fiscal years 2016 through 2030, to remain available until expended.
			
